United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-1586
                                  ___________

Jackie D. Edberg,                     *
                                      *
            Plaintiff-Appellant,      *
                                      * Appeal from the United States
v.                                    * District Court for the
                                      * District of Minnesota.
Marvin Lumber and Cedar Company,      *      [UNPUBLISHED]
d/b/a Marvin Windows and Doors        *
                                      *
            Defendant-Appellee.       *
                                 ___________

                            Submitted: October 18, 1999

                                 Filed: October 25, 1999
                                  ___________

Before BOWMAN, BEAM and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.


       Jackie D. Edberg appeals from a summary judgment granted to his former
employer Marvin Lumber and Cedar Company d/b/a/ Marvin Windows and Doors in
this action alleging violations of the Americans With Disabilities Act ("ADA"), 42
U.S.C. § 12101 et seq. (1994), the Family and Medical Leave Act ("FMLA"), 29
U.S.C. § 2601 et seq. (1994), and the Minnesota Human Rights Act ("MHRA"), Minn.
Stat. Ch. 363 (1996). Edberg injured his back while working as a woodbead operator
and was eventually dismissed after being absent from work for almost three months.
On appeal he has not briefed the dismissal of his FMLA claim by the district court1 and
thus has waived it, see United States v. Simmons, 964 F.2d 763, 777 (8th Cir.), cert.
denied, 506 U.S. 1011 (1992), but he argues that the court erred in a number of ways
in granting summary judgment on his other claims. After carefully reviewing the
record, we conclude that Edberg has not demonstrated that he is disabled within the
meaning of the ADA and the MHRA. See e.g. Sutton v. United Air Lines, --- U.S. ---,
119 S. Ct. 2139 (1999); Murphy v. United Parcel Serv., --- U.S. ---, 119 S. Ct. 2133
(1999). Because we agree with the essential points in the district court's opinion, we
affirm without further discussion. See 8th Cir. R. 47B.


      A true copy.


             Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.

                                         -2-